       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 1 of 33




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                              CIVIL ACTION
       v.
                                              FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

       Defendants.


STATE DEFENDANTS’ RESPONSE IN OPPOSITION TO COALITION
    PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
   RELATING TO BMDS, SCANNING AND TABULATING, AND
                       AUDITING

                              INTRODUCTION

      In the fourth round of preliminary-injunction filings in this case,

Coalition Plaintiffs again ask this Court to do something it cannot do. In

order to grant almost all of the relief sought in the latest motion, this Court

must endorse Coalition Plaintiffs’ interpretation of state law and state

regulations on (1) ballot secrecy, (2) testing of voting equipment, and (3)

scanner thresholds, and then find that state officials are in violation of those

laws and regulations—which this Court is prohibited from doing by the

Eleventh Amendment.




                                        1
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 2 of 33




      Further, Coalition Plaintiffs’ proposed order, [Doc. 809-17, pp. 2-3],

would have this Court not just enjoin particular statutes, but commandeer

the State Election Board and require it to promulgate a variety of rules—a

remedy the Eleventh Circuit has noted would “raise serious federalism

concerns, and it is doubtful that a federal court would have authority to order

it.” Jacobson v. Fla. Sec’y of State, 957 F.3d 1193, 1212 (11th Cir. 2020).

      State Defendants are already implementing a robust audit regime with

assistance of VotingWorks, an organization specializing in the development of

risk-limiting audits. In 2020, Georgia is set to be one of a handful of states to

conduct a statewide risk-limiting audit. Coalition Plaintiffs have shown no

basis why this Court should intervene in or change a process that has taken

more than a year to develop.

      Not only do Coalition Plaintiffs urge this Court to exceed its

constitutional jurisdiction but they also have not carried their burden of proof

as to any of the four requisites. This Court should deny their latest effort to

change Georgia election laws.

                 RESPONSE TO STATEMENT OF FACTS

I.    Scope of claims in First Supplemental Complaint.

      Coalition Plaintiffs begin by acknowledging that the definition of the

“Dominion BMD System” in their First Supplemental Complaint, [Doc. 628],

                                        2
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 3 of 33




does not include PollPads.1 Id. at ¶ 67. Despite Coalition Plaintiffs’ claims

that their Supplemental Complaint includes the optical scanners, Counts I

and II focus on issues unrelated to the operation of the scanners, id. at ¶¶

222-223, 230-231, and their relief seeks to have State Defendants continue

using the Dominion scanners, id. at p. 76. Coalition Plaintiffs’ preliminary-

injunction motion likewise only seeks to enjoin the use of BMDs, with the use

of scanners continuing (albeit with modified settings). [Doc. 809-17]. State

Defendants recognize that this Court has determined that scanners are

included in the scope of the Supplemental Complaint. [Doc. 799].

II.   Coalition Plaintiffs’ previously filed evidence remains
      insufficient.

      Coalition Plaintiffs next incorporate “previously filed evidence” into

their brief. The exhibit outlining their prior-filed evidence includes hundreds

(if not thousands) of pages covering their October 23, 2019 motion, a variety

of documents Coalition Plaintiffs dropped into the record at various points, 16

declarations, and a collection of news clippings.2 [Doc. 809-16].



1 The word “PollPad” never appears in the First Supplemental Complaint and
the only mentions of any “ePollbook” system are part of a general description
of how cards are encoded. Id. at ¶ 70-71.
2 While State Defendants recognize this Court may consider hearsay as part

of a preliminary-injunction motion, in a case that is now more than three
years old, this Court should consider the admissibility under the Federal

                                        3
        Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 4 of 33




       This Court already denied Plaintiffs’ third set of Motions for

Preliminary Injunction without prejudice, finding that there was not a

sufficient record to find that Georgia’s Dominion voting system was facially

unconstitutional, which included all of Coalition Plaintiffs’ previously filed

evidence. [Doc. 768, pp. 10-113]. The Court also found that, to the extent

Plaintiffs intended to present an “as applied” challenge, the record was

insufficient for this challenge as well, expecting more information based on

“actual election based evidence.” Id.

III.   Coalition Plaintiffs new evidence is similarly lacking.

       Recognizing that their prior-filed “evidence” was insufficient, Coalition

Plaintiffs next turn to a series of declarations describing their view of various

election processes and opining on the potential security risks. The additional

filings do not assist the Court with weighing the issues presented in the

motion nor do they support an as-applied challenge to the Dominion BMDs.

       A.    Declaration of Harri Hursti.

       Coalition Plaintiffs first offer the declaration of Mr. Hursti, which is

based primarily on his observations of the August 11 runoff, but it offers


Rules of Evidence of the documents that have not been tested through the
adversarial process.
3 All pinpoint citations for documents filed on the record are to the ECF page

numbers at the top of each page.

                                         4
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 5 of 33




little, if any, value to the Court. Like Dr. Halderman, Mr. Hursti personally

believes that hand-marked paper ballots are a superior voting system. [Doc.

680-1, p. 43]. While Mr. Hursti has experience in cybersecurity, he never

alleges anywhere in his declaration that he has experience with Georgia’s

Dominion voting system and only speculates about possible issues and

references analyses that are in their “early stages.” See [Doc. 680-1, pp. 42-

43] (has never studied Dominion ImageCastX system and recommends a

security evaluation because he cannot enumerate possible attack vectors);

[Doc. 809-3], ¶ 9 (recommending further research and saying that he cannot

determine potential impacts), ¶ 17 (raising questions, recommending

examination be conducted, and speculating about possible causes); ¶ 21

(incomplete review, but speculating about system problems); ¶ 25 (guessing

about use of vendor personnel versus county personnel); ¶ 27 (guessing that

computers “appear not to have been hardened”); ¶ 34 (attempting to draw

“reasonable assumption” about configurations); ¶ 38 (relying on mental

impressions about process used by Fulton County); ¶ 39 (speculating about

proper configuration of file system auditing data); ¶ 42 (speculating about

whether techs were troubleshooting “in the live environment”); ¶ 45 (unsure

whether new Wi-Fi access point was coincidental); ¶ 46 (speculating about

whether remote access was granted); ¶ 53 (acknowledging any analysis is “in

                                       5
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 6 of 33




its early stages”); ¶ 82 (drawing conclusions based on review of single

document and opining that a regulation should have been adopted); ¶ 83

(system “likely” causing counting problems); ¶ 85 (calling for further

evaluation). This series of speculations stands in sharp contrast to the

evidence presented by State Defendants—that the BMD system is hardened,

has been subjected to extensive testing, and has a variety of security features

built in. [Doc. 821-6] (“Cobb Dec.”) at ¶¶ 4-6.

      Based on his unsupported theories about the Dominion system and his

limited observations, Mr. Hursti asserts that Georgians should have no

confidence in the votes cast on August 11—a shocking charge that not even

Dr. Halderman was willing to make about the DRE system. Compare [Doc.

809-3, ¶¶ 49, 85] with [Doc. 821-3] (“Halderman Dep.”) at 190:25-191:15.

      Like Dr. Halderman, Mr. Hursti does not understand the actual

operations of the Dominion system. The scanner threshold settings are set by

the election database, not by users.4 Compare [Doc. 809-3, ¶¶ 59-62] with



4Further, Voluntary Voting System Guidelines 1.1 require the consideration
of “marginal marks” by certified scanners. A marginal mark is defined as “a
mark within a voting target that does not conform to vendor specifications for
a reliably detectable vote.” See U.S. Election Assistance Commission, VVSG
1.1, available at
https://www.eac.gov/sites/default/files/eac_assets/1/28/VVSG.1.1.VOL.1.FINA
L1.pdf

                                        6
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 7 of 33




Supplemental Declaration of Dr. Eric Coomer, attached as Ex. A (“Supp.

Coomer Dec.”) at ¶ 4.

      Even though the speculative nature of Mr. Hursti’s declaration

significantly limits its utility to the Court, this Court should also not consider

Mr. Hursti’s opinions as part of this case, because his testimony is like the

expert testimony excluded in Summit at Paces, LLC v. RBC Bank, Civil

Action No. 1:09-cv-03504-SCJ, 2012 WL 13076793 (N.D. Ga. May 22, 2012).

In that case, the purported expert witness had a degree in financial

management and had general knowledge of the banking industry, but was

unable to link his experience to the issues in the case. Id. at *2. Given Mr.

Hursti’s inability to link his general experience in cybersecurity to the

specific issues involving the operation of the Dominion system, this Court

should not consider his opinions. This is even more true considering the

degree of speculation in which he engages.

      B.    Declaration of Marilyn Marks.

      Coalition Plaintiffs also rely on a declaration from Ms. Marks that

offers little utility to the Court. Ms. Marks explains her interpretation of

state statutes based on her “personal experience.” [Doc. 809-5, ¶¶ 5-14]. She

offers a hearsay statement that a single individual in Cherokee County uses

a memory stick he used previously. Id. at ¶ 16. And she seeks to use a single

                                        7
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 8 of 33




county’s response to a subpoena as an admission that there are no state

procedures. Id. at ¶ 18.

      Like Mr. Hursti, Ms. Marks cannot connect her personal experience to

the issues in her declaration to provide opinion testimony. Summit at Paces,

LLC, 2012 WL 13076793 at *2. Similarly, Ms. Marks is not a lawyer and her

opinions on the law are the proper province of this Court, not a purported

expert. Birnholz v. 44 Wall St. Fund, Inc., 880 F.2d 335, 341 n.8 (11th Cir.

1989) (“the interpretation of a statute is a question of law for the court to

decide”); see also Plantation Pipe Line Co. v. Associated Elec. & Gas Ins.

Servs. Ltd., No. 1:09-CV-1260-SCJ, 2011 WL 13143563, at *4 (N.D. Ga. Dec.

2, 2011) (quoting Anderson v. Suiters, 499 F.3d 1228, 1237 (10th Cir. 2007).

      C.    Declarations of Vote Review Panel members.

      Coalition Plaintiffs offer two Vote Review Panel members who are also

members of the advocacy organization Coalition for Good Governance and

who share its concerns about the operations of the scanners.5 But these

declarants offer no basis beyond their personal opinions. [Doc. 809-6, ¶¶ 18-

19] (claiming votes were “clearly marked” but providing no support for what

kind of marks that were made); [Doc. 809-7, ¶¶ 17-18] (saying “clear ballot


5Both are also members of their local Democratic parties. [Doc. 809-6, ¶¶ 4-
5], [Doc. 809-7, ¶ 2].

                                        8
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 9 of 33




markings” were not highlighted by the software and providing only one

example). Further, as Coalition Plaintiffs acknowledge, the State Election

Board has proposed a new rule to establish fixed threshold settings, but they

now complain that more testing is needed first, ignoring the extensive

accuracy testing that was part of Georgia’s certification of the system. [Doc.

809-1, p. 15]; Cobb Dec. at ¶¶ 4-6. The allegation that State Defendants have

a “policy of denying voters human review” is not supported by the citation to

any evidence and is a statement regarding Georgia law. Id.

      D.    Logic and accuracy testing.

      In addition to their continued reliance on Mr. Hursti and Ms. Marks,

Coalition Plaintiffs also attempt to introduce evidence of alleged pre-election

testing deficiencies through Ms. Throop. Ms. Throop does not allege she has

any qualifications or experience with elections beyond her support of the

Coalition for Good Governance and admits she has to guess about whether

the testing process she observed was complete. [Doc. 809-8, p. 3]. Thus, her

declaration offers nothing useful to the Court. Coalition Plaintiffs also make

further allegations against the Secretary, claiming he ignored warnings, but

again cite no evidence supporting that proposition.




                                       9
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 10 of 33




      E.    Audits.

      Coalition Plaintiffs next attack State Defendants’ audit processes, but

their core arguments are not new. Coalition Plaintiffs add nothing to the

earlier information from Curling Plaintiffs regarding voters verifying their

ballots, except for a handful of declarations that do not address the Georgia

regulation that requires voters to be reminded to check their ballots. [Doc.

800-4, 800-6].

      Dr. Stark spends much of his latest declaration criticizing a press

release while also acknowledging that the “Fulton County pilot audit was

worth doing.” [Doc. 809-2, ¶ 17]. But the root of Dr. Stark’s declaration is

abundantly clear—no audit of any barcode-based BMD would ever satisfy

him.6 [Doc. 809-2, ¶ 6c]. Dr. Stark opines at length about Georgia’s rule on

audits that he (unsurprisingly, given his opposition to all barcode-based

BMDs) finds insufficient. And most of Dr. Stark’s criticisms of the regulation

are just that the proposed regulation on audits is not sufficiently detailed for

his liking. [Doc. 809-2, ¶¶ 23-26].




6Coalition Plaintiffs also previously attacked barcode-based BMDs as
unauditable using Dr. Stark’s testimony. [Doc. 680-1, p. 3]; [Doc. 640-1, p.
41].

                                       10
      Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 11 of 33




      In sharp contrast to Dr. Stark’s criticism, VotingWorks, an

organization with considerable experience designing and assisting

jurisdictions in the implementation of risk-limiting audits (“RLA”), has been

assisting Georgia in the development of its risk-limiting audit (“RLA”)

processes. Declaration of Dr. Benjamin Adida, attached as Ex. B (“Adida

Dec.”) at ¶¶ 3-4. Developing RLAs for states is a challenging process,

requiring extensive pilots prior to implementation. Id. at ¶ 10. For example,

it took almost 10 years from the invention of RLAs to the first statewide RLA

in Colorado in 2017.7 Id. at ¶ 7. VotingWorks has assisted eight states

besides Georgia in the design of pilot RLAs and RLAs. Id. at ¶ 9.

      RLA pilots are necessary and operate with some known concessions in

order to troubleshoot and improve ballot custody and reconciliation processes.

Id. at ¶ 10. For states that have recently moved to using paper ballots, the

design of ballot custody and reconciliation procedures is new and often

difficult. Id. at ¶ 8. In fact, implementing RLAs without extensive

preparation and piloting can cause unwarranted mistrust in the election

outcome. Id. at ¶ 10. VotingWorks assisted in the development of the

proposed State Election Board rule requiring a statewide risk-limiting audit


7 Colorado also was uniquely equipped for faster deployment of RLAs because
it has a fully centralized ballot-tabulation system, unlike most states. Id.

                                      11
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 12 of 33




in Georgia. Id. at ¶ 11. Georgia’s rule was modeled off of the Rhode Island

RLA process. Id.

      One of the strengths of an effective RLA is that it protects against the

malfunctioning or hacking of a QR code generated by a BMD. Id. at ¶ 12.

RLAs using the human-readable portion of a BMD-generated ballot (like

Georgia’s) are able to capture potential QR code mismatches, just like any

other tabulation mistake. Id. Every RLA that VotingWorks has helped

conduct use the human-readable text, protecting against any potential QR-

code mishaps. Id. at ¶ 13.

      Georgia will be one of only a handful of states that will run risk-

limiting audits for the 2020 general election. Id. at ¶ 14.

      F.     Other factual allegations.

      Coalition Plaintiffs’ remaining factual allegations are not part of this

case or not helpful to the Court. First, Coalition Plaintiffs discuss alleged

violations of ballot secrecy based on the layout of precincts. [Doc. 799, p. 4

n.1, pp. 20-21]. This Court has already determined that is outside the scope of

this case.

      Second, Coalition Plaintiffs claim there was improper reporting of

information from poll officials in seven precincts in Fulton County. [Doc. 809-

1, pp. 21-22]. But Coalition Plaintiffs offer nothing substantive on this point

                                          12
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 13 of 33




and do not explain how it relates to the relief they seek (especially because no

relief on PollPads is sought in this motion), simply noting that discovery is

“ongoing.”

      Finally, Coalition Plaintiffs make several arguments without citation to

evidence about timestamps on Dominion precinct scanners. [Doc. 809-1, pp.

32-33]. As State Defendants and Dominion explained last year, there are no

timestamps on any scanned ballots. [Doc. 658-2, ¶ 10] (Coomer Declaration

explaining AuditMark process). Coalition Plaintiffs cite nothing new or

existing in the record to contradict this clear statement by Dominion.

             ARGUMENT AND CITATION OF AUTHORITY

I.    Standard of review.

      Because temporary restraining orders and preliminary injunctions are

such extraordinary and drastic remedies, courts may not grant this type of

relief “unless the movant clearly established the ‘burden of persuasion’ as to

the four requisites.” McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306

(11th Cir. 1998) (emphasis added) quoting All Care Nursing Serv., Inc. v.

Bethesda Mem’l Hosp., Inc., 887 F.2d 1535, 1537 (11th Cir. 1989). Moreover,

“[m]andatory preliminary injunctive relief, which goes well beyond simply

maintaining the status quo” as Plaintiffs’ requested relief does here, “is

particularly disfavored and should not be issued unless the facts and law

                                       13
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 14 of 33




clearly favor the moving party.” Powers v. Sec’y, Fla. Dep’t of Corrections, 691

F. App’x 581, 583 (11th Cir. 2017) (quoting Martinez v. Matthews, 544 F.2d

1233, 1243 (5th Cir. 1976)). Plaintiffs therefore must clearly show that: (1)

they have a substantial likelihood of success on the merits of their claims; (2)

they will likely suffer irreparable harm in the absence of an injunction; (3)

the balance of equities tips in Plaintiffs’ favor; and (4) an injunction is in the

public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20, 129 S.

Ct. 365, 374 (2008).

      As this Court knows well from the history of this case, preliminary

injunctions are never granted as of right, even if a plaintiff can show a

likelihood of success on the merits. Benisek v. Lamone, 138 S. Ct. 1942, 1943–

44 (2018). While a preliminary injunction is already a form of extraordinary

relief, that relief is an even-more-heightened form of extraordinary relief in

the context of elections, because of the public interest in orderly elections and

the integrity of the election process. Purcell v. Gonzalez, 549 U.S. 1, 4–5, 127

S. Ct. 5 (2006).

      Particularly important here is the U.S. Supreme Court’s recognition

that when “an impending election is imminent and a State’s election

machinery is already in progress,” equitable considerations justify a court

denying an attempt to gain immediate relief—even if an elections practice

                                        14
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 15 of 33




was found unconstitutional. Reynolds v. Sims, 377 U.S. 533, 585 (1964); see

also Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205,

1207 (2020). This is because parties must show they exercised reasonable

diligence, especially in the context of elections. Benisek, 138 S. Ct. at 1944.

      Finally, Coalition Plaintiffs’ sole basis for an injunction is under an

Anderson-Burdick fundamental-right-to-vote analysis, [Doc. 785-1, pp. 25 n.

34], which “does not require any evidentiary showing or burden of proof to be

satisfied by the state government.” Common Cause/Georgia v. Billups, 554

F.3d 1340, 1353 (11th Cir. 2009).

II.   Coalition Plaintiffs are not likely to succeed on the merits.

      As this Court is aware, the evaluation of voting regulations under a

fundamental-right-to-vote claim or an Equal-Protection claim takes place

under a sliding scale, which considers the alleged burden on the right to vote

against the interest of government.8 Anderson v. Celebrezze, 460 U.S. 780,


8 Coalition Plaintiffs also raise the unconstitutional-conditions doctrine as a
possible basis for relief, [Doc. 809-1, p. 27], but only reference that doctrine
once later in the brief, id. at 34, and do not cite any court that ever applied
the doctrine to absentee ballots. Coalition Plaintiffs do not have the “the right
to vote in any manner,” Gwinnett Cty. NAACP v. Gwinnett Cty. Bd. of
Registration & Elections, Civil Action No. 1:20-cv-00912-SDG, 2020 U.S. Dist.
LEXIS 36702, at *14 (N.D. Ga. Mar. 3, 2020) quoting Burdick, 504 U.S. at
433, and thus fail to identify the right they are allegedly giving up if they
vote absentee. Dolan v. City of Tigard, 512 U.S. 374, 385, 114 S. Ct. 2309,
2317 (1994). See also Democracy N.C. v. N.C. State Bd. of Elections, No.

                                        15
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 16 of 33




789 (1983). “Regulations imposing severe burdens on plaintiffs’ rights must

be narrowly tailored and advance a compelling state interest. Lesser burdens,

however, trigger less exacting review, and a State’s ‘important regulatory

interests’ will usually be enough to justify ‘reasonable, nondiscriminatory

restrictions.’” Timmons v. Twin Cities Area New Party, 520 U.S. 351, 358

(1997) (quoting Burdick v. Takushi, 504 U.S. 428, 434 (1992)). In particular,

where a plaintiff challenges a state’s electronic-voting method and requests

the use of paper ballots, the lower-scrutiny Burdick test is applied. See

Wexler v. Anderson, 452 F.3d 1226, 1232 (11th Cir. 2006) (applying Burdick

to challenge to touchscreen voting procedure); Weber v. Shelley, 347 F.3d

1101, 1106 (9th Cir. 2003). As discussed below, Coalition Plaintiffs have not

shown any basis to determine that Georgia’s current voting system is

unconstitutional.

      A.    Most of Coalition Plaintiffs’ relief is barred by the Eleventh
            Amendment.

      Coalition Plaintiffs are not likely to succeed on their claims because

they request relief that this Court cannot order. The Eleventh Amendment

generally bars claims against the State Defendants in their official capacities.


1:20CV457, 2020 U.S. Dist. LEXIS 138492, at *138 (M.D.N.C. Aug. 4, 2020)
(finding no likelihood of success on unconstitutional-conditions doctrine claim
when right allegedly surrendered was bodily integrity in COVID voting case).

                                       16
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 17 of 33




See Kentucky v. Graham, 473 U.S. 159, 169 (1985). While Ex Parte Young,

209 U.S. 123 (1908), provides an exception to Eleventh-Amendment

immunity, it does so only for prospective injunctive relief grounded in a

violation of federal law. See Pennhurst State School & Hosp. v. Halderman,

465 U.S. 89, 105–106 (1984). This is because the Ex Parte Young exception

“‘rests on the need to promote the vindication of federal rights,’ but in a case

alleging that a state official has violated state law, this federal interest

‘disappears.’” Alabama v. PCI Gaming Auth., 801 F.3d 1278, 1290 (11th Cir.

2015) (citations omitted).

      While Brown v. Georgia Department of Revenue, 881 F.2d 1018, 1023-

24 (11th Cir. 1989), allowed relief for a violation of state law when it was

grounded in federal constitutional rights, Coalition Plaintiffs’ proposed relief

is exclusively grounded in the interpretation of state statutes and state

regulations. When the “claims necessarily rely on a determination that a

state official has not complied with state law, [then] a determination . . . is

barred by sovereign immunity.” Fair Fight Action v. Raffensperger, Case No.

1:18-cv-05391-SCJ (Doc. 188), slip op. at 15 (December 27, 2019) (denying

motion for preliminary injunction).

      A significant portion of Coalition Plaintiffs’ alleged relief turns on the

interpretation and application of state law against state officials. They seek

                                        17
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 18 of 33




an order finding (1) that BMDs violate Georgia law related to ballot secrecy,

[Doc. 809-1, p. 33-34]; and (2) that the current logic and accuracy testing

process is inconsistent with the requirements of Georgia law, id. at 36. This

relief is plainly barred by the Eleventh Amendment, because the sole claim is

that a state official has violated state law.9 Alabama, 801 F.3d at 1290.

      Coalition Plaintiffs’ proposed relief on scanner thresholds and audits

also violates the Eleventh Amendment. Coalition Plaintiffs seek an order

requiring the State Election Board to make changes to its rules regarding

threshold settings for scanners and auditing procedures. [Doc. 809-1, pp. 24-

25]. But the Ex Parte Young exception to the Eleventh Amendment only

exists when a court commands “a state official to do nothing more than

refrain from violating federal law, [because] he is not the State for sovereign-

immunity purposes.” Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247,

255, 131 S. Ct. 1632, 1638 (2011). Congress is not allowed to “commandeer

the legislative processes of the States” by requiring passage of particular

laws. New York v. United States, 505 U.S. 144, 161 (1992) quoting Hodel v.

Virginia Surface Mining & Reclamation Assn., Inc., 452 U.S. 264, 288 (1981).


9Coalition Plaintiffs know how to seek relief in Superior Court and sought to
do so earlier this year on the same issues on ballot secrecy they raise here.
See Coalition for Good Governance v. Gaston, Case No. 20CV00077(S)
(Sumter County Superior Court).

                                       18
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 19 of 33




Because even Congress cannot commandeer the legislative process, a federal-

court order requiring state officials to promulgate a regulation raises “serious

federalism concerns,” Jacobson, 957 F.3d at 1212, in large part because

federal judges can “enjoin executive officials from taking steps to enforce a

statute” but not to erase it from the statute books. Id. at 1209 quoting

Jonathan F. Mitchell, The Writ-of-Erasure Fallacy, 104 VA. L. REV. 933, 936

(2018).

      This Court should decline Plaintiffs’ invitation to adjudicate these

state-law claims or, at the very least, they should be certified to the Georgia

Supreme Court as questions of state law. See Gonzales v. Governor of

Georgia, Appeal No. 20-12649 (11th Cir. Aug. 11, 2020).

      B.    Coalition Plaintiffs are not likely to succeed on their claims that
            BMDs cannot be audited.

      Like Curling Plaintiffs, Coalition Plaintiffs argue that a barcode-based

BMD system cannot be audited. [Doc. 809-1, pp. 22-23]. But the mere use of

barcodes does not provide a sufficient basis to find the system is inherently

unauditable and Coalition Plaintiffs cite nothing beyond Dr. Stark’s beliefs

on this point.

      The proposed audit rules from the State Election Board, designed with

the assistance of VotingWorks, clearly indicate that audits are to rely on “the



                                       19
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 20 of 33




printed text on the ballot to determine the voter’s selection” when auditing.

Ga. Comp. R. & Regs. r. 183-1-15-.04(2)(4) (proposed rule); Adida Dec. at ¶¶

4-5, 12. This process is consistent with recommendations of the National

Academies of Science. [Doc. 821-7] (“Gilbert Supp. Dec.”) at ¶ 7(C) n.2. Audits

protect against potential malfunctions or hacks of QR codes on BMD-marked

ballots. Adida Dec. at ¶ 12.

      Coalition Plaintiffs also do not offer anything beyond what Curling

Plaintiffs offered on voters verifying their ballots, instead resorting to the

concept that no auditing record is sufficient unless every voter reviews every

choice and there is a feedback mechanism for dealing with reports of

inaccuracies. [Doc. 809-1, p. 30]. Coalition Plaintiffs rely on an extremely

limited review of voter behavior during an election held in a pandemic and do

not address the studies reviewing interventions and voters’ abilities to find

manipulations. Gilbert Supp. Dec. at ¶¶ 8-11. Moreover, the citation to the

National Academy of Sciences report does not accurately reflect the ballots

printed by Dominion BMDs in Georgia, because they do not use “abbreviated

names/descriptions.” [Doc. 809-1, p. 31].




                                        20
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 21 of 33




      C.    Coalition Plaintiffs are not likely to succeed on their ballot-secrecy
            claim.

      Coalition Plaintiffs identify two alleged violations of ballot secrecy: (1)

the size of the touchscreens and (2) the alleged timestamp on a digital cast-

vote record. They fail to show any burden on the right to vote from either

alleged issue.

      First, this Court has already determined that claims related to the size

and visibility of the touch screens are not part of this case. [Doc. 799, p. 4

n.1]. Even if they were, State Election Board rules already require10 that each

polling place “shall be arranged in such a manner as to provide for the

privacy of the elector while voting.” Ga. Comp. R. & Regs r. 183-1-12-.11(4).

Further, the Secretary of State’s office has provided guidance to county

election officials about the setup of precincts that avoids having screens

visible when voters are voting. Supplemental Declaration of Chris Harvey,

attached as Ex. C (“Supp. Harvey Dec.”) at ¶ 3 and Ex. 1. Coalition Plaintiffs

point to no evidence that the BMDs cannot be deployed in a manner to




10 If Coalition Plaintiffs allege that counties or State Defendants are not
following State Election Board rules due to these alleged privacy issues, the
same Eleventh-Amendment problems emerge here as well because the claim
is that state officials are violating state regulations.

                                        21
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 22 of 33




protect ballot secrecy as required by State Election Board rules, even if this

claim was before the Court.

      Second, Coalition Plaintiffs claim that the scanners places a timestamp

on the cast-vote record but point to nothing in the record that supports this

claim. As was explained last year, each AuditMark includes only (1) what

tabulating unit scanned the ballot and (2) a randomized sequence number. .

[Doc. 658-2, ¶ 10]. There is no way to correlate the sequence number to an

individual voter or any point in time that the ballot was cast. Id. The optical

scanner does not store any date or time-stamp information with the ballot

image. Id. In short, it is impossible to re-recreate the sequence of the order in

which the ballots were cast—meaning it is impossible to determine how

someone voted. Id. Coalition Plaintiffs have no evidence to the contrary to

support this claim.

      Because Coalition Plaintiffs have not presented any evidence of a

violation of the right to secret ballot, they have not shown there is any

burden on the right to vote for in-person voters. As a result, they cannot show

a likelihood of success on the merits of this claim.




                                       22
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 23 of 33




      D.    Coalition Plaintiffs’ are not likely to succeed on their as-applied
            challenges to BMDs.

      Like Curling Plaintiffs, Coalition Plaintiffs rely on an alleged “complete

lack of security” around Georgia’s voting system as a basis for relief. [Doc.

809-1, pp. 35-36]. Their sole basis for this statement is Mr. Hursti’s limited

review of and admittedly incomplete opinions about elections in August along

with a few other scattered reports, but this is hardly a foundation on which to

find a burden on the right to vote. Id. Unlike Curling Plaintiffs, Coalition

Plaintiffs do not rely on information carrying over from the DRE/GEMS

system, but continue their general opposition to any technology coming

between the voter and the ballot. Id. While this is a policy argument they

have made to the General Assembly and other policy-making bodies, it is not

a basis on which to conclude there is a burden on the right to vote.

      Coalition Plaintiffs attack the current Logic and Accuracy Testing

process as inconsistent with Georgia statutes. [Doc. 809-1, p. 36-37]. Even if

not barred by the Eleventh Amendment, these claims simply do not make

sense. The statute specifically requires the superintendent to test the ballot

markers “in a manner that the State Election Board shall prescribe by rule or

regulation.” O.C.G.A. § 21-2-379.25(c). It did so in Ga. Comp. R. & Regs r.

183-1-12-.08. And the cited procedures requires test ballots to be created so



                                       23
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 24 of 33




that for “all candidates in all races within the unique ballot style have

received a single vote” that are then placed in the scanner. [Doc. 809-4, p. 25].

Coalition Plaintiffs offer no evidence that “testing every contest in every

ballot style in every machine” is a workable or recommended practice—just

their speculation that it should be required (or possibly already is required)

by the statute. [Doc. 809-1, p. 36]. Again, without more, this is no basis to

conclude that there is a burden on the right to vote from the method of

testing Georgia’s voting machines, especially with no evidence of any issues

with the counting of ballots from those machines.

      E.    Coalition Plaintiffs are not likely to succeed on their claims about
            scanners.

      For the final part of their search for a burden on the right to vote,

Coalition Plaintiffs claim that it is unconstitutional for marks below a 10%

threshold on an optical scanner to not be reviewed by humans. [Doc. 809-1,

pp. 37-39]. Initially, this claim appears to be designed to force Georgia to not

only use hand-marked ballots, but hand-counted ballots.

      Coalition Plaintiffs ignore the extensive accuracy testing that took

place as part of the EAC Certification process for the Dominion System. Cobb




                                       24
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 25 of 33




Dec. at ¶¶ 4-6. And they cite only a handful of examples from supporters of

the Coalition as a basis for their claims.11

      The only possible burden on a voter arising from the scanner-threshold

settings is if the voter disregards the instructions that come with the ballot.

Supp. Harvey Dec. at ¶¶ 4-5. That is not a burden on the right to vote—it is a

voter choosing to not follow the required regulatory structure of the state. If a

voter shows up on the Wednesday after the election to vote in person, that

voters has not been disenfranchised—they have failed to follow the necessary

regulations to vote. See, e.g., Stewart v. Marion Cty., No. 1:08-cv-586-LJM-

TAB, 2010 U.S. Dist. LEXIS 38096, at *14 (S.D. Ind. Apr. 16, 2010) (no

burden on the right to vote when voter had photo identification and ability to

present it). But the proposed state regulations are even more generous and

allow for a voter to fill in as little as 10% of the target area and still have

their vote adjudicated by a Vote Review Panel.12 Ga. Comp. R. & Regs. r. 183-




11 Coalition Plaintiffs cite United States v. Saylor, 322 U.S. 385, 386 (1944), a
criminal case involving voter fraud, as the sole authority in this section of
their brief but it does not support the proposition for which it is cited.
12 In an argument oddly similar to the “pregnant chad” discussion during the

2000 presidential election in Florida, Coalition Plaintiffs want any
“perceptible voter mark” counted as a vote, but fail to define what standard
should be used to determine whether a mark is “perceptible.” [Doc. 809-1, p.
39].

                                        25
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 26 of 33




1-15-.02(2)(k). If that is a burden at all, it is a “reasonable, nondiscriminatory

restriction.” Timmons, 520 U.S. at 358.

      F.    The State’s interests in maintaining an orderly election system far
            exceed any theoretical burden on the right to vote.

      Coalition Plaintiffs have shown no burden on the right to vote. But

even if they had, the state has important regulatory interests that justify

each of the alleged burdens and this Court must balance those interests

against the vanishingly small burdens. Timmons, 520 U.S. at 358.

      State Defendants will not repeat the state interests in maintaining the

BMD system already outlined in response to Curling Plaintiffs, instead

incorporating the sections of that brief covering voter intent, disabled voters,

cost, and security at [Doc. 821, pp. 22-25]. State Defendants provide several

additional discrete interests related to Coalition Plaintiffs’ claims.

      First, the State has an interest in the integrity of its election process.

Purcell, 549 U.S. at 4. The tabulation of votes with clear voter intent saves

time for election officials and allows the faster counting of ballots. Supp.

Harvey Dec. at ¶ 5.

      Second, the use of technology “between the voter and the ballot” allows

the state to assist disabled voters and to avoid questions of voter intent in the

administration of the election.



                                        26
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 27 of 33




      Third, the scope of the logic and accuracy testing sought by Coalition

Plaintiffs would be extremely burdensome and is unnecessary. Supp. Harvey

Dec. at ¶ 6. The Secretary of State’s office designed the logic and accuracy

testing procedures in consultation with Dominion and based on best

practices. Id. at ¶¶ 7-8. Coalition Plaintiffs’ proposal would add hours (if not

days) of effort for local officials that are unnecessary. Id. at ¶¶ 9-10.

      Finally, the State Election Board carefully considered the views of the

Coalition for Good Governance, county election officials, and Dominion when

designing the rule on the definition of a vote. Supp. Harvey Dec. at ¶ 8. The

10% threshold was chosen to minimize the burden on election officials while

still ensuring that questionable marks were reviewed. Id. at ¶ 9. Requiring a

manual review of every stray mark that happens to be in a target area would

require significant time by county officials and would result in delays in

certification. Id. at ¶ 10.

      The interests of the State of Georgia far outweigh any burden on the

right to vote based on the evidence presented to this Court and any problems

with the election system can be resolved through the Election Code. Powell v.

Power, 436 F.2d 84, 86 (2d Cir. 1970). O.C.G.A. § 21-2-520 et seq. Coalition

Plaintiffs have failed show likelihood of success on the merits and this Court

should deny their latest preliminary-injunction motion.

                                        27
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 28 of 33




III.   Coalition Plaintiffs will not suffer irreparable injury absent a
       preliminary injunction.

       Even if Coalition Plaintiffs establish a likelihood of success on the

merits, the absence of a substantial likelihood of irreparable injury makes

preliminary injunctive relief improper. See Snook v. Trust Co. of G. Bank of

Savannah, N.A., 909 F.2d 480, 486 (11th Cir. 1990). As the Eleventh Circuit

has emphasized, the asserted irreparable injury “must be neither remote nor

speculative, but actual and imminent.” Siegel v. LePore, 234 F.3d 1163, 1176

(11th Cir. 2000) (quoting NE Fla. Chapter of Ass’n of Gen. Contractors v.

Jacksonville, 896 F.2d 1283, 1285 (11th Cir. 1990)).

       Coalition Plaintiffs rely solely on the fact that their claims involve

voting as the basis they will suffer irreparable harm. But unlike the plaintiffs

in Jones v. Governor of Fla., 950 F.3d 795, 828 (11th Cir. 2020), who would

have been actually prevented from voting by the challenged law, Coalition

Plaintiffs have a variety of methods of voting in upcoming elections using

their preferred method of voting.

       Coalition Plaintiffs can vote absentee on a hand-marked paper ballot

and utilize the United States mail, SEB-approved drop boxes, or delivery to

county election offices to cast their votes. See O.C.G.A. § 21-2-380, et seq; Ga.

Comp. R. & Regs. r. 183-1-14-0.6-.14. Second, paper audit trails resolve any



                                        28
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 29 of 33




non-speculative harm. Ga. Comp. R. & Regs. r. 183-1-15-.04 (published for

comment). Third, after over three years of litigation, there is no evidence of

actual tampering of equipment in use in elections; instead Coalition Plaintiffs

continue to impermissibly try to flip the burden and make State Defendants

disprove a negative.

IV.   The balance of the equities does not favor Coalition Plaintiffs
      and the public interest weighs in favor of State Defendants.

      Once again, the interests of equity and the public favor denying

Coalition Plaintiffs’ requests for injunctive relief. When considering whether

to grant a preliminary injunction, the Court must consider the balance of the

equities carefully; cursory analysis is insufficient. See Winter, 555 U.S. at 26.

Indeed, the “balance of equities and consideration of the public interest . . .

are pertinent in assessing the propriety of any injunctive relief, preliminary

or permanent.” Id. at 32.

      In the interests of avoiding duplication, State Defendants incorporate

the discussion of election timing outlined in their brief in response to the

Curling Plaintiffs’ motion. [Doc. 821, pp. 26-30]. In addition, there are only 34

qualified ballot printers for use with the Dominion Democracy Suite and only

one of those is located in the State of Georgia, making Coalition Plaintiffs’




                                       29
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 30 of 33




proposed switch to hand-marked ballots even more difficult. Supp. Coomer

Dec. at ¶ 5.

      Coalition Plaintiffs breezily assert that State Defendants “have no valid

reason to favor” one method of voting over another, [Doc. 809-1, p. 41],

ignoring the state’s statutes that require the use of electronic ballot markers

as the default method of election. O.C.G.A. § 21-2-300(a). Coalition Plaintiffs

also gloss over the extreme difficulty of changing election systems on the

timelines they propose—and offer no support from any experts that such a

change is even possible. In fact, Coalition Plaintiffs earlier questioned

whether State Defendants would be able to roll out the Dominion system on a

much longer timeline. [Doc. 640-1, p. 4] (questioning whether rollout of

statewide system could be complete in six months).

      Coalition Plaintiffs’ argument that the public interest favors relief

because voters need to have confidence in the election system is stunning in

light of the fact that their own expert is telling Georgians they should have no

confidence in the August 11 election results. [Doc. 809-3, ¶¶ 49, 85]. Coalition

Plaintiffs appear to be the ones working to undermine confidence in the

election system. As State Defendants earlier explained, changing an election

system on the timeline proposed would be disastrous for the November




                                       30
       Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 31 of 33




elections, especially in comparison with the lack of burden on Coalition

Plaintiffs.

      Georgia has worked extensively over the past year to become one of the

few states planning to conduct a statewide risk-limiting audit. Adida Dec. at

¶ 14. Clear voter intent from BMDs, combined with RLAs, will produce

strong evidence that election outcome is correct. Id. at ¶¶ 5, 12-14. Georgians

can have confidence in their election system due to years of work of election

officials and Coalition Plaintiffs again offer only speculation to the contrary.

                                CONCLUSION

      Coalition Plaintiffs ask this Court to be the first court in the country to

declare BMDs unconstitutional. They also seek changes to scanner

programming and audit rules, all within days before the November election is

underway. Coalition Plaintiffs have provided no evidence that varies this

Court’s decision about their third round of preliminary-injunction motions

and this Court should deny their latest motion as well.


      Respectfully submitted this 28th day of August, 2020.

                               Vincent R. Russo
                               Georgia Bar No. 242628
                               vrusso@robbinsfirm.com
                               Josh Belinfante
                               Georgia Bar No. 047399
                               jbelinfante@robbinsfirm.com

                                       31
Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 32 of 33




                      Carey A. Miller
                      Georgia Bar No. 976240
                      cmiller@robbinsfirm.com
                      Alexander Denton
                      Georgia Bar No. 660632
                      adenton@robbinsfirm.com
                      Robbins Ross Alloy Belinfante Littlefield LLC
                      500 14th Street, N.W.
                      Atlanta, Georgia 30318
                      Telephone: (678) 701-9381
                      Facsimile: (404) 856-3250

                      /s/Bryan P. Tyson
                      Bryan P. Tyson
                      Georgia Bar No. 515411
                      btyson@taylorenglish.com
                      Jonathan D. Crumly
                      Georgia Bar No. 199466
                      jcrumly@taylorenglish.com
                      James A. Balli
                      Georgia Bar No. 035828
                      jballi@taylorenglish.com
                      Diane F. LaRoss
                      Georgia Bar No. 430830
                      dlaross@taylorenglish.com
                      Bryan F. Jacoutot
                      Georgia Bar No. 668272
                      bjacoutot@taylorenglish.com
                      Loree Anne Paradise
                      Georgia Bar No. 382202
                      lparadise@taylorenglish.com
                      TAYLOR ENGLISH DUMA LLP
                      1600 Parkwood Circle, Suite 200
                      Atlanta, GA 30339
                      Telephone: 678-336-7249

                      Counsel for State Defendants



                              32
      Case 1:17-cv-02989-AT Document 834 Filed 08/28/20 Page 33 of 33




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing STATE DEFENDANTS’ RESPONSE IN OPPOSITION TO

COALITION PLAINTIFFS’ MOTION FOR PRELIMINARY

INJUNCTION RELATING TO BMDS, SCANNING AND TABULATING,

AND AUDITING has been prepared in Century Schoolbook 13, a font and

type selection approved by the Court in L.R. 5.1(B).

                              /s/ Bryan P. Tyson
                              Bryan P. Tyson




                                      33
